Citation Nr: 1427511	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S. K.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from November 1950 to January 1953.

This appeal arises from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In pertinent part of a January 2006 rating decision, the RO denied service connection for a disability characterized as frostbite and numbness of the hands.  The Veteran did not submit a notice of disagreement (NOD), but he did, within the one-year appeal period, submit new and relevant evidence consisting of statements regarding a continuity of bilateral hand symptoms, the post-service treatment of his claimed disorder and the nature of his current diagnosis.  The submission of this evidence prevented the finality of the January 2006 rating.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); also see 38 C.F.R. § 3.156(b), 3.160(c), 3.400(q) (2013) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  As such, the January 2006 rating decision has been identified as the rating action presently on appeal.  

In a February 2010 rating decision, the RO denied reopening a claim for service connection for residuals of frostbite of both feet.  The Veteran submitted a timely NOD in October 2010.  In July 2012, the RO issued an SOC.  Thereafter, the Veteran failed to file a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information, and the RO administratively closed the appeal.  See 38 C.F.R. § 19.32.  However, during his September 2013 hearing before the Board, the Veteran offered testimony concerning his bilateral foot disabilities, which, he thought, were still on appeal.  This testimony is referred back to the RO as an informal claim to reopen a claim of entitlement to service connection for bilateral foot disabilities.

The record before the Board consists of paper claims files and electronic files. 

The appeal is REMANDED to VA's Appeals Management Center (hereinafter: AMC).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the National Personnel Records Center has reported that this is a fire-related case and that the Veteran's service treatment records (STRs) are therefore missing or incomplete, at least some of the STRs and official military personnel file have been located.  The STRs of file reflect that in May 1953, the Veteran was treated for a very painful hand injury after a heavy object fell on it.  The report fails to identify which hand.  A January 1956 separation examination report indicates that the upper extremities were normal; however, there is no accompanying medical history questionnaire on which the Veteran might have reported a continuing disability of either hand.  

The Veteran's official personnel file reflects that he served in Korea from March 15, 1954, through March 8, 1955.  Although his duty assignment was as a truck driver, he was assigned to a field artillery battery and he testified that he also served as a loader of a 105-mm cannon.  He has testified that his hands froze due to the cold conditions in Korea and that, while working to load the cannon, he handled hot spent cartridges, which burned his hands.  He testified that he underwent hand surgery at a VA hospital shortly after discharge from active service.  

The exact nature of the Veteran's current hand condition is unclear from the medical evidence of record.  A January 2007 VA orthopedic surgery consultation report includes two impressions, specifically, bilateral Dupytren's disease with contracture of the fingers, and bilateral trigger fingers, ring fingers, both hands.  Additionally, a September 2012 VA general medical compensation examination report offers relevant diagnoses of trigger finger release and bilateral carpal tunnel syndrome release.  Neither medical record includes an opinion as to the nature of these diagnoses.  Because the January 2007 diagnoses and the September 2012 diagnoses do not agree and do not discuss the relationship (if any) between the diagnosed conditions and his military service, the Veteran's hands and fingers should be re-examined to determine the nature and etiology of any disorder found. 

The Veteran's status as a combat veteran must also be addressed.  He has credibly and competently testified that he loaded a 105-mm cannon during his service in Korea.  The record clearly reflects that he was assigned to a field artillery battery.  According to the Court, cannoneering is combat.  Sizemore v Principi 18 Vet App 264, 272, 273 (2008); VAOPGCPREC 12-99.  Moreover, the Veteran's service dates in Korea are noted to have occurred during the Korean Conflict as designated by Congress (designated as occurring from June 27, 1950, through January 31, 1955, inclusive).  See 38 C.F.R. § 3.2(e) (2013).  The Board also notes that the Veteran's combat service in Korea has been conceded by the RO in an April 2011 rating decision that granted service connection for an unrelated disability.  Thus, the Veteran is considered to be a combat veteran, and as such, his statements regarding the combat injuries are enough to establish the incurrence of the claimed injuries.  See 38 U.S.C.A. § 1154(b) (West 2002); 28 C.F.R. § 3.304(d) (2013) (An injury or disease alleged to have been incurred or aggravated in combat may be shown by satisfactory lay evidence if such lay evidence is consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.).  Thus, the Veteran's credible lay statements regarding his in-service hand injuries and symptomatology must be given consideration in determining whether service connection is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that all outstanding VA and private treatment reports are associated with the claims files or electronic records. 

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an examination of both hands by an appropriate specialist or specialists.  The claims files and electronic records should be made available to the physician(s) for review.  The physician must review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the hands, and offer a diagnosis, if forthcoming.  

For all diagnoses rendered since the initiation of the Veteran's claims, the physician should state an opinion whether the disorder originated during service or is otherwise related to the Veteran's military service, to include in-service injuries and his combat service.  

For any diagnosis which the physician believes did not originate in service and/or is not attributable to service, the physician must discuss any such evidence that argues against service connection.  

For purposes of the opinion, the physician should assume that the Veteran is credible.

The physician must provide a complete rationale for all opinions offered.  If the physician is unable to provide the requested opinion, he or she should explain why.

3.  The AMC must review the medical report and ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures at once.

4.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims, to include consideration of the presumption afforded to the Veteran's statement regarding his claimed combat injuries.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



